Citation Nr: 1704291	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that currently diagnosed hypertension is related to service, a service connected disability, or his in-service exposure to Agent Orange (AO).  A VA medical examination of October 2011 only provided an opinion as to whether or not the Veteran's hypertension was secondarily connected to his service-connected, type II diabetes.  The VA examiner did not provide an opinion as to whether the hypertension was due to an in-service injury, event, or illness, to include exposure to AO. 

The Veteran was presumptively exposed to herbicides as a result of his service in Vietnam. Although hypertension is not currently listed as a disease subject to service connection as a result of herbicide exposure, a VA medical nexus opinion is nonetheless required to assist in determining whether service connection may be warranted on a direct basis.  The National Academy of Science's (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded there is limited or suggestive evidence of an association between exposure to AO and hypertension.  See Nat'l Acad. Of Sci. Inst. Of Med., Veterans & Agent Orange: Update 2010 (2011). 



Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion by an appropriate medical professional to assist in determining the likely etiology of the currently diagnosed hypertension.  The examiner must make specific findings regarding:

	(a) whether it is as least as likely as not (50 percent or more probability) that hypertension was caused by exposure to AO in service or is otherwise related to service; and 
	(b) whether it is at least as likely as not (50 percent or more probability) that hypertension was caused or permanently aggravated by service-connected diabetes mellitus, type II.  The examiner must be sure to address both the issues of causation and aggravation (i.e., whether hypertension is permanently worsened by the service-connected diabetes mellitus).

The examiner should assume AO exposure in addressing these issues, and he or she should provide an explanation for the opinion reached.

The examiner must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, and whether the condition has manifested itself in an unusual manner.  

The claims folder must be made available for review in connection with this examination.  The examination report must reflect the claims folder was reviewed.  Further, the examination report should provide a complete rationale for all conclusions reached.

2.  Thereafter, the remanded claim should be readjudicated by the AOJ.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

